DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
	Claims 1 – 7, 9 – 20, and 28 were pending in the instant application.
	With the amendment filed on September 23, 2021, Applicant have amended claims 1 – 7, 9 – 20 and 28.
	Claims 1 – 7, 9 – 20 and 28 are pending in the application.

	Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al (US 2018/0227022). Applicant has not provided any arguments with the amendment. The Examiner further submits that the Kim reference teaches all the limitations of newly amended claims as explained below. Thus, the claims 1 – 7, 9 – 20 and 28 remains stand rejected.
.

Claim Objections
Claims 1 – 7, 9 – 20 and 28 objected to because of the following informalities: Claim 1 recite the limitation “tilt director” in line 5, 8, 9, 13 should have been “beam director” to be consistent with the description in the specification. Claims provide numerous reference to “tilt director”. Appropriate correction is required.
Similar scenario exist in claim 14 and 28.
Dependent claims 2 – 7, 9 – 13, 15 – 20 provide numerous reference to “tilt director” should have been “beam director” to be consistent with the description in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 6, 12 – 16, 18, 19 and 28 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim et al (US 2018/0227022).

Regarding claim 2, which inherits the limitations of claim 1, Kim et al further teach wherein the coarse tilt is an analogue tilt director (see figure 4 and 5, and paragraphs 0053 – 0055 “coarse beamforming using the analog beamforming technique”).
Regarding claim 3, which inherits the limitations of claim 2, Kim et al further teach wherein the coarse tilt director is based on configuring the tilt for the set of antennas by different phase shifts (see figure 4 and 5, phase shifters).
Regarding claim 5, which inherits the limitations of claim 1, Kim et al further teach wherein the fine tilt director is a digital domain tilt director (see paragraph 0083).

Regarding claim 12, which inherits the limitations of claim 1, Kim et al further teach wherein the tilt is applied for all communication channels for which the set of antennas are used (see paragraph 0054, 0061 – 86).
Regarding claim 13,  which inherits the limitations of claim 1, Kim et al further teach, wherein the method is repeated for a plurality of sets of antennas, whereby different resulting beam directions are provided for different sets of antennas (see paragraph 0054, “multi-stream or multi-user transmission”).
Regarding claim 14, the claimed tilt configurer including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 15, which inherits the limitations of claim 14, the claimed beam direction configurer including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 16, which inherits the limitations of claim 15, the claimed beam direction configurer including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 18, which inherits the limitations of claim 15, the claimed beam direction configurer including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.

Regarding claim 28, the claimed computer program product including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0227022) in view of Manholmet al (US 20100134359).
Regarding claim 4, which inherits the limitations of claim 2, Kim et al does not expressly teach having the coarse tilt director comprise a set of delay elements. However, using the delay elements for analog beamforming is well known in the art. Further, in analogous art, Manholmet al teach an analog beamformer having the tilt director comprises a set of selectively applied time delay elements (see paragraph 0027 – 31 and figure 1 – 4). Therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use delay elements for analog beamformer. The motivation or suggestion to do so is to a system that allows a radiation pattern of an 
Regarding claim 17, which inherits the limitations of claim 15, the claimed tilt direction configurer including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto.

Claim 7, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0227022) in view of Nam et al (US 2019/0223033).
Regarding claim 7, which inherits the limitations of claim 5, Kim et al does not expressly disclose that wherein the fine tilt director provides an adjustment in digital domain radio frequency (RF) processing, or the fine tilt director provides an adjustment in digital domain intermediate frequency (IF) processing. However, processing signal in IF or RF frequency domain is within the scope of one of ordinary skilled in the art. Further, in analogous art, Nam et al teach fine tilt director provides an adjustment in digital domain intermediate frequency (IF) processing (see paragraph 0046). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to have the fine beam correction in intermediate frequency or RF frequency. The motivation or suggestion to do so is to optimize communications based on the hardware constraints.
Regarding claim 9, which inherits the limitations of claim 1, Kim does not expressly disclose that the beam direction is a vertical beam. However, performing beamforming in vertical direction is within the scope of one of ordinary skilled in the art. Further, in analogous art, Nam et al teach that the beam direction is a vertical beam 
Regarding claim 20, which inherits the limitations of claim 15, the claimed beam direction configurer including the features corresponds to subject matter mentioned above in the rejection of claim 7 is applicable hereto.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0227022)
Regarding claim 10, which inherits the limitations of claim 1, Kim does not expressly disclose the fixed beam direction is less than 10. Kim et al teach having beam boundary vector limiting the beam direction (see figure 7 and paragraph 0075 and 0076). However, limiting the beam direction to particular number is within the scope of one of ordinary skilled in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the fixed beam direction is less than 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAISON. JOSEPH
Primary Examiner
Art Unit 2633


                                                                                                                                                                                                      /JAISON JOSEPH/Primary Examiner, Art Unit 2633